The record in this cause having been considered by the Court and the foregoing opinion prepared *Page 670 
by Mr. Commissioner Davis under Chapter 14553, Acts of 1929, has been adopted by the Court as its opinion with the modification that a majority of the Court hold that the complainants in the injunction suit (Heisler v. Marceau,95 Fla. 135, 116 Sou. Rep. 447) are necessary parties who must be brought into the cause before the Court is authorized to enter a decree of reformation which will in anywise affect or disturb the rights previously adjudged and judicially fixed by the proceedings had by such parties while the deed remained unreformed.
It is therefore considered, ordered and decreed by this Court that the decree of the Court below should be, and the same is hereby reversed, and the cause remanded with directions to have such other and further proceedings as may be according to right and justice, and not inconsistent with the foregoing opinion as modified and adopted as the opinion of this Court.
Reversed and remanded.
BUFORD, C.J., AND WHITFIELD, ELLIS, BROWN AND DAVIS, J.J., concur.
TERRELL, J., not participating.